Citation Nr: 1546043	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  99-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed as being due to or aggravated by VA examination performed on June 7, 2004 at the VA Medical Center (VAMC) in Winston-Salem, North Carolina.


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 through June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which among other issues, denied the Veteran's claim for a TDIU.  The Veteran perfected a timely appeal of that denial.

The Board denied the Veteran's claim for a TDIU in a September 2004 decision.  That denial was vacated by the United States Court of Appeals for Veterans Claims in May 2006 on the basis that notice sufficiently compliant with the VCAA had not been provided to the Veteran.

On return to the Board, the matter has undergone a series of remands, most recently in August 2013.  In that remand, the Board directed that the Veteran be issued a new SSOC that reflects review and consideration of a recent July 2013 private medical opinion from Dr. D.H.  The directed development has been performed and the matter returns again to the Board for de novo review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In relation to the Veteran's claim for compensation under 38 U.S.C.A. § 1151, the Board notes that claim was received by VA in June 2004 and denied by the Winston-Salem RO in an October 2004 rating decision.  Although a timely Notice of Disagreement (NOD) as to that issue was received that same month, no further development or appellate action has been taken as to that issue.

An appeal consists of a timely filed NOD in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Here, where the Veteran has not yet been provided an SOC addressing the issue concerning his 38 U.S.C.A. § 1151 claim, he has not yet had an opportunity to perfect his appeal as to that issue.  Under the circumstances, VA must readjudicate the issue concerning the Veteran's 38 U.S.C.A. § 1151 claim, and if such consideration remains unfavorable to the Veteran, provide the Veteran and his representative with an SOC pertinent to that issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In his various claims submissions and statements, the Veteran alleges that he is entitled to a TDIU because he is unable to work as a result of his service-connected disabilities.  In connection with that assertion, he reported that he previously worked as a marine machinist and repairman at Norfolk Naval Shipyard from 1979 through 1990, but has remained retired since June 1990 due to a combination of his service-connected disabilities.

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In order to qualify for a TDIU on a schedular basis, if service connection is in effect for the Veteran for only one disability, that disability shall be ratable at 60 percent or more.  If there are two or more service-connected disabilities, one such disability shall be ratable at 40 percent or more, and moreover, there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.25.  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.  In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  Such cases are referred to the Director of the Compensation and Pension Service for extra-schedular consideration.

Here, service connection is in effect for the Veteran for right knee chondromalacia patella, rated as 40 percent disabling; allergic rhinitis with sinusitis, rated as 30 percent disabling; prostatitis, rated as 20 percent disabling; and otitis media and otitis externa, rated as 10 percent disabling.  Pursuant to the Combined Ratings Table under 38 C.F.R. § 4.25, the Veteran has a 70 percent combined disability rating.  As such the criteria for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a) are met.

Subject to the above, the Veteran was most recently afforded a VA examination to determine his functional and occupational capacity in April 2012.  That examination consisted only of an examination of the Veteran's ear and vestibular function and did not include examination of the Veteran's right knee and prostatitis conditions.  A VA examination of the Veteran's right knee and prostatitis was last afforded in October 2009.

Since the above examinations were performed, VA has obtained private medical opinions from Dr. A.J.E. of Albemarle Family Practice, dated June 2013; Dr. D.H. of Bon Secours Neuroscience Center for Pain Management, dated July 2013; and Dr. D.S.R., dated July 2014.  In summary, those opinions state collectively that all three doctors have been following the Veteran for his service-connected sinusitis, otitis, prostatitis, and right knee disability and that in their opinion, the Veteran is presently unable to secure or follow a substantially gainful occupation, to include sedentary work.

The foregoing private opinions do not provide adequate discussion as to how the Veteran's service-connected disabilities are affecting his ability to perform his ordinary functions and the functions that would be associated with sedentary work.  Toward that end, there is no discussion in the private opinions as to what types of tasks and functions specifically the Veteran is presently unable to perform, and, whether such inability is due solely to his service-connected disabilities.  Further, the private opinions do not acknowledge or otherwise address whether disability associated with the Veteran's 1987 workplace back injury contributes to cause his current inability to perform even sedentary work.

In view of the foregoing, the Veteran should be afforded a new VA examination at this time to re-evaluate the extent to which his service-connected disabilities impair his ability to perform his daily ordinary and occupational functions.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the examination ordered above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, VA should obtain the records for treatment received by the Veteran from Dr. A.J.E., Dr. D.H., and Dr. D.S.R.  Also, the Veteran should be asked to identify any other private or VA treatment providers who have rendered treatment for his service-connected disabilities since the previous April 2012 VA examination.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional disability claimed as being due to or aggravated by VA examination performed on June 7, 2004 at the VA Medical Center (VAMC) in Winston-Salem, North Carolina, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with an SOC and be given an opportunity to respond.

The Veteran is advised that a timely substantive appeal will be necessary to perfect his appeal to the Board concerning that issue.  38 C.F.R. § 20.302(b) (2014). 

2.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to a TDIU.  The letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for Dr. A.J.E., Dr. D.H., and Dr. D.S.R., and for any other private and/or VA treatment providers who have provided treatment for his service-connected disabilities since April 2012.

3.  Obtain the records for treatment received by the Veteran from Dr. A.J.E., Dr. D.H., and Dr. D.S.R., and for any other treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination  of his service-connected right knee chondromalacia patella, allergic rhinitis with sinusitis, otitis media and otitis externa, and prostatitis to determine the extent to which those disabilities, acting either individually or in combination, impair the Veteran's current daily and occupational functioning.  The Veteran's claims file should be made available to the designated examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should provide opinions as to the questions posed below:

	(a)  what are the symptoms and manifestations 	associated with the Veteran's right knee 	chondromalacia patella, allergic rhinitis with sinusitis, 	otitis media and otitis externa, and prostatitis?

	(b)  what daily activities and functions are the Veteran 	currently unable to perform due to his service-	connected disabilities?

	(c)  is the Veteran currently capable of performing the 	tasks and duties associated with sedentary 	employment?  If not, is such inability due to 	impairment resulting solely from his service-	connected disabilities?

Any and all opinions rendered must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

5.  After completion of the above development, the issue of the Veteran's entitlement to a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

